PER CURIAM.
Appellant raises eight issues challenging his convictions on three counts of sexual battery on a child less than twelve years of age and three counts of lewd and lascivious assault. We affirm in part and reverse in part.
We affirm without further discussion all but two of the issues raised. Appellant claims the trial court erred by denying judgment of acquittal as to counts three and five, respectively a sexual battery charge and a lewd and lascivious assault charge. We agree and reverse based on the holding in State v. Green, 667 So.2d 756. (Fla.1995), that a prior inconsistent statement alone is insufficient as a matter of law to prove guilt beyond a reasonable doubt. See State v. Moore, 485 So.2d 1279 (Fla.1986). We reverse and vacate only the convictions and sentences on counts three and five.
ERVIN, MINER and LAWRENCE, JJ., concur.